UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 Commission File Number 033-19411-C TETRIDYN SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 20-5081381 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1651 Alvin Ricken Drive Pocatello, ID (Address of principal executive offices) (Zip Code) 208-232-4200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Act: n/a (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the aggregate market value of the voting and nonvoting common equity held by nonaffiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2010, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $268,810. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of April 12, 2011, issuer had 21,881,863 shares of issued and outstanding common stock, par value $0.001. DOCUMENTS INCORPORATED BY REFERENCE:None. TABLE OF CONTENTS Item Description Page Special Note About Forward-Looking Information 1 Part I Item 1 Business 2 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 10 Item 2 Properties 10 Item 3 Legal Proceedings 10 Item 4 (Removed and Reserved) 10 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A Quantitative and Qualitative Disclosures about Market Risk 17 Item 8 Financial Statements and Supplementary Data 17 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 17 Item 9B Other Information 18 Part III Item 10 Directors, Executive Officers and Corporate Governance 19 Item 11 Executive Compensation 21 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13 Certain Relationships and Related Transactions, and Director Independence 24 Item 14 Principal Accounting Fees and Services 25 Part IV Item 15 Exhibits, Financial Statement Schedules 27 Signatures 29 i SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION Certain statements in this Annual Report on Form 10-K are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).This report contains statements about the future, sometimes referred to as “forward-looking” statements.Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements. Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, such as: · whether we will be able to overcome the general downturn in the economy to expand our markets and increase revenues; · whether we will be able to obtain additional amounts of capital from external sources in order to expand our product offerings and entry into new markets with new products; · whether the substantial amounts we need to spend for product development will enable us to penetrate new markets and expand sales; · whether recently adopted national healthcare legislative reform will adversely affect the particular segments of the industry in which we are engaged; · whether our efforts to protect our intellectual properties will be successful; · whether our intellectual properties interfere with the intellectual properties of others; and · whether we will be able to engage and retain qualified technical and executive personnel. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. 1 PART I ITEM 1.BUSINESS Nature of Business TetriDyn Solutions, Inc. (“TetriDyn”), specializes in providing business information technology (IT) solutions to our customers.We optimize business and IT processes by utilizing systems engineering methodologies, strategic planning, and system integration to add efficiency and value to our customers’ business processes and to help our customers identify critical success factors in their business. We provide business IT solutions primarily to the healthcare industry.We are expanding our service offerings into select other professional industries as we are able to commercialize product ideas for developing markets. Organization TetriDyn Solutions, Inc. (“TetriDyn-Idaho”), was organized under the laws of the state of Idaho on October 3, 2000.On March 22, 2006, TetriDyn-Idaho and its shareholders completed a stock exchange agreement with Creative Vending Corp., a Florida corporation.Under the terms of the agreement, the TetriDyn-Idaho shareholders exchanged all of the outstanding TetriDyn-Idaho common stock for 17,170,563 shares of Creative common stock.Creative also issued 829,437 shares to a consultant for services primarily rendered to TetriDyn-Idaho under a July 2005 agreement.Creative had 2,009,350 shares of common stock outstanding prior to the reorganization that remained outstanding after the transaction.The members of the board of directors of TetriDyn-Idaho and its management became the board of directors and management of Creative.TetriDyn-Idaho continues as TetriDyn’s subsidiary through which operations are conducted. Due to the TetriDyn-Idaho shareholders controlling TetriDyn-Idaho before and after the completion of the agreement, TetriDyn-Idaho was considered the accounting acquirer.The transaction was therefore recognized as a 1-to-2.07 stock split of the common stock of TetriDyn-Idaho and the reverse acquisition of Creative by TetriDyn-Idaho.Creative did not meet the definition of a business under Emerging Issues Task Force Issue 98-3, Determining Whether a Nonmonetary Transaction Involves Receipt of Productive Assets or of a Business; accordingly, the acquisition of Creative was recognized as a nonmonetary exchange whereby the 2,009,350 shares of common stock constructively issued to the Creative shareholders were recorded at $4,500, which was the value of the liabilities assumed. On June 1, 2006, Creative changed its domicile to the state of Nevada through a merger with and into a newly formed subsidiary, TetriDyn Solutions, Inc., a Nevada corporation.The reorganization of Creative into the Nevada surviving corporation was accomplished by a 1-for-1 share exchange by the shareholders.Under Nevada law, our authorized capital consists of 5,000,000 shares of preferred stock, $0.001 par value, and 100,000,000 shares of common stock, $0.001 par value. IT Solutions We provide IT solutions to the healthcare industry, but we are expanding our business IT solutions to select other industries.We believe the IT solutions needed by the healthcare industry are similar to IT solutions needed by other industries.All modern companies require a reliable network and computing infrastructure; however, many small-to-midsize businesses cannot afford to employ a full IT department with advanced engineering and related management capabilities to effectively use and manage such resources.We provide a cost-effective conduit to an array of IT skills from management to engineering to basic technical assistance. 2 Our IT solutions range from full-service IT management to the sale of software and hardware products.We have categorized our solutions into four interrelated and complimentary areas, each of which is discussed in more detail below: 1.Healthcare Solutions 2.IT Services 3.ChargeCatcher Revenue Recovery Services 4.Radio Frequency Identification (RFID) Solutions Healthcare Solutions We are a value-added reseller (VAR) for McKesson Corporation healthcare software and service packages and have recently upgraded to becoming a One McKesson VAR, which provides us with additional priority and services from McKesson.We sell, install, implement, support, and train on the following McKesson products: Medisoft Clinical, Lytec MD, and Total Practice Partner.McKesson Corporation, currently ranked 18th on the FORTUNE 500, is one of the largest healthcare companies in the world. We also provide custom software development for specialized electronic medical record, or EMR, charts, customized reports, and interfaces for other software systems. We had developed and marketed our proprietary AeroMD EMR product nationwide through direct marketing and a group of VARs throughout the country.Our AeroMD EMR product offered medical offices the wireless ability to perform all office tasks from scheduling and examinations to prescription and billing processes.However, we have recently moved our AeroMD EMR product into the maintenance phase of product development, in which we will continue to support our existing AeroMD EMR customers for the next two years but we will no longer pursue new customers for the product.This decision was based on business analysis in the light of the recent changes in the healthcare industry that would have required extensive and expensive changes to the product to meet the definition of “meaningful use” to qualify for the American Recovery and Reinvestment Act of 2009 stimulus funding.We have been working with our AeroMD EMR customers to transition them to McKesson EMR products in the future. IT Services For customers whose technical needs have surpassed their technical capabilities, we provide either the management or the outsourcing of their internal IT department.When managing the customer’s IT department, we emphasize the development of well-rounded skills relevant to the contemporary IT industry within the department.Senior team members work with the organization’s administration and leadership teams to align the business processes and IT investments with the vision of the organization’s chief officers and board members. We provide a hybrid approach using proven methodologies born from systems engineering, software engineering, engineering management, and project management.The overall value proposition to our customers is based on our ability to leverage our business process analysis, service and delivery infrastructure, leadership position in IT innovation, and technology expertise.Our commitment to excellence is demonstrated in the success of our customers’ visions. 3 IT services that we provide to our customers include, but are not limited to, the following: · IT Infrastructure Assessment · IT Strategic Planning · Network Optimization · Engineering & Software Services · Systems Lifecycle Engineering · Technology Contract Review We provide customers the ability to purchase computer and networking equipment, installation services, and follow-on support necessary for successful operation.We forge strategic relationships with reliable IT vendors to offer clients the best quality at a price that meets their budgetary demands.We have a team of experts that designs systems with high reliability and installs them according to all manufacturers’ specifications.Finally, after the system is designed and installed, we provide the support to keep it running efficiently. ChargeCatcher Revenue Recovery Services In 2011, we introduced a new proprietary product and associated services called ChargeCatcher.ChargeCatcher specifically targets revenue recovery in hospital environments.ChargeCatcher augments a hospital staff’s ability to capture lost revenue due to data-entry errors, missing charge sheets, or other process errors.We perform advanced data mining and statistical correlation methodologies on a hospital’s chargeable items, while also employing artificial intelligence algorithms, to identify services and materials that were expended but never billed.By reviewing the identified missed charges, hospitals can correct their processes going forward. ChargeCatcher fees are set on a contingency basis in which we are paid a percentage of the recovered revenue.This revenue model protects our customers if they have little lost revenue, while it benefits us for high-quality data analysis that results in identifying increased lost revenue. RFID Solutions Starting in 2009, we expanded our previous radio-frequency identification, or RFID, research and development to address problem areas in the healthcare segment, including issues surrounding patient care, optimized business processes for the healthcare providers, and improved reporting of incidents.Our team has a unique combination of radio frequency, electrical, firmware, software, database, and systems engineering expertise.This blend of expertise allows us to create a complete, integrated system that includes: hardware devices worn by individuals; communications equipment; complex databases; and software systems that provide advanced reporting and analysis tools. In 2011, we established our first two beta-test sites for our healthcare RFID solutions that include automatic fall detection, motion detection, identification of location within a facility, and proximity of facility employee to facility resident.Beta testing was initialized in the first quarter of 2011. 4 Previous Livestock Segment Activities Until the fourth quarter of 2009, we also were engaged in providing business IT solutions to the livestock segment through a variable interest subsidiary, Southfork Solutions, Inc., which is developing electronic livestock tracking systems, in which we had an approximately 40% and 39% interest at December 31, 2010 and 2009, respectively.Effective October 2009, we are no longer in management or financial control of this entity, although we continue to hold our approximately 40% minority interest.Effective September 30, 2009, we changed from the variable interest consolidation method of accounting for this entity to the cost method of accounting for this entity.See Note 8, Investments, of the Notes to Consolidated Financial Statements. Research and Development We incurred costs of $162,245 and $194,003 for research and development for our continuing operations during the years ended December31, 2010 and 2009, respectively.In addition, we routinely complete customer-required engineering and related developmental activities in connection with the delivery of various customized products that indirectly support our research and development effort. Intellectual Property We believe our intellectual properties are critical to our business and growth.We rely on trade secret protection; confidentiality agreements with employees, consultants, customers, and others with whom we interact; and patent laws to protect our proprietary rights.We do not believe that our business IT solutions segment is dependent upon or obtains a competitive advantage from our patents or that the expiration of any patent would materially affect our business. We frequently review our research and development efforts and product identification needs to consider whether we should seek additional patent or trademark protection for new developments or product offerings. We do not believe that any of our products or other proprietary rights infringe upon the rights of third parties.However, we cannot assure that others may not assert infringement claims against us in the future and recognize that any such assertion may require us to incur legal and other defense costs, enter into compromise royalty arrangements, or terminate the use of some technologies.Further, we may be required to incur legal and other costs to protect our proprietary rights against infringement by third parties. Employees As of April 12, 2011, we had nine employees, including eight full-time employees, consisting of two executive officers, who are also directors and perform technical and managerial functions, six other technical and sales employees, and one part-time administrative staff. Government Regulation; Environmental Compliance Our activities are not subject to present or expected probable material governmental regulation, including environmental laws. 5 Competition The market for IT services and products is intensely competitive and highly fragmented, with minimal barriers to entry.We expect competition to increase in the future, and there can be no assurance that we will be able to compete effectively with current or future competitors or that the competitive pressures we face will not have a material adverse effect on our business, financial condition, and operating results. Potential competitors may have substantially greater research and product development capabilities and financial, technical, marketing, and human resources than we have.As a result, these competitors may: · succeed in developing products that are equal to or superior to our products or that achieve greater market acceptance than our products; · devote greater resources to developing, marketing, or selling their products; · respond more quickly to new or emerging technologies or technical advances and changes in customer requirements, which could render our technologies or products obsolete; · introduce products that make the continued development of our current and future products uneconomical; · obtain patents that block or otherwise inhibit our ability to develop and commercialize our products; · withstand price competition more successfully than we can; · establish cooperative relationships among themselves or with third parties that enhance their ability to address the needs of our prospective customers; and · take advantage of acquisition or other opportunities more readily than we can. In our business IT solutions segment, we believe competition is based principally on providing resourceful creative solutions at competitive prices with quick, responsive service.We cannot assure that our efforts to meet these competitive factors will be successful. ITEM 1A.RISK FACTORS In addition to the negative implications of all information and financial data included in or referred to directly in this periodic report, you should consider the following risk factors.This periodic report contains forward-looking statements and information concerning us, our plans, and other future events.Those statements should be read together with the discussion of risk factors set forth below, because those risk factors could cause actual results to differ materially from such forward-looking statements. We cannot predict the impact on our activities of the current economic crises. The current economic crises may adversely affect our ability to expand or generate new sales from our healthcare industry customers, which are likely to continue to face reduced patient and procedure revenues and patient and third-party payments.We may be unable to expand sales in a constricted or further constricting healthcare industry economy. The auditors’ report for our most recent fiscal year contains an explanatory paragraph about our ability to continue as a going concern. The report of our auditors on our consolidated financial statements for the years ended December31, 2010 and 2009, contains an explanatory paragraph about our ability to continue as a going concern. 6 We will require substantial amounts of additional capital from external sources. We will require substantial additional funds to implement our marketing plan and pursue expansion of our business IT segment.The extent of our future capital requirements will depend on many factors, including competing technological and market developments; effective commercialization activities; establishment of strategic alliances, joint ventures, or other collaborative arrangements; and other factors not within our control.We anticipate that we will seek required funds from external sources. We may seek required funds through the sale of equity or other securities.Our ability to complete an offering on acceptable terms will depend on many factors, including the condition of the securities markets generally and for companies such as us at the time of such offering; the business, financial condition, and prospects at the time of the proposed offering; our ability to identify and reach a satisfactory arrangement with prospective underwriters; and various other factors, many of which are outside our control.There can be no assurance that we will be able to complete an offering on terms favorable to us or at all.The issuance of additional equity securities may dilute the interest of our existing shareholders or may subordinate their rights to the superior rights of new investors. We may also seek additional capital through strategic alliances, joint ventures, or other collaborative arrangements.Any such relationships may dilute our interest in any specific project and decrease the amount of revenue that we may receive from such project.There can be no assurance that we will be able to negotiate any strategic investment or obtain required additional funds on acceptable terms, if at all.In addition, our cash requirements may vary materially from those now planned because of the results of future research and development; results of product testing; potential relationships with our strategic or collaborative partners; changes in the focus and direction of our research and development programs; competition and technological advances; issues related to patent or other protection for proprietary technologies; and other factors. If adequate funds are not available, we may be required to delay, reduce the scope of, or eliminate our planned marketing efforts; to obtain funds through arrangements with strategic or collaborative partners that may require us to relinquish rights to certain of our technologies, product candidates, or products that we would otherwise seek to develop or commercialize ourselves; or to license our rights to such products on terms that are less favorable to us than might otherwise be available. Product development still comprises a substantial part of our operations, and we face significant technological uncertainties. Our prospects must be considered in light of the risks, expenses, delays, problems, and difficulties that we may encounter in entering new markets with our business IT solutions, including: · our ability to maintain and expand a sales network to expose our product to potential customers and to complete sales; · our ability to manage our limited working capital; · our ability to scale systems and fulfillment capabilities to accommodate any growth of our business; · our ability to meet competition; · our ability to access and obtain additional capital when required; · our ability to develop and maintain strategic relationships; and · our dependence upon key personnel. 7 We cannot be certain that our business strategy will be successful or that it will successfully address these risks. Recently adopted national healthcare legislation may adversely affect our business. The recently adopted national healthcare legislation will implement a number of changes in the way healthcare is delivered and paid for in the United States, which may result in market disruptions and other currently unforeseen circumstances that may limit or reduce the demand for our services or the ability of our current and future customers to pay for them.We cannot predict the potential negative impact of these legislative reforms on our business. If we are unable to protect our intellectual property, we may lose a valuable asset or incur costly litigation to protect our rights. Our success will depend, in part, upon our intellectual property rights.Litigation to enforce intellectual property rights or to protect trade secrets could result in substantial costs and may not be successful.Any inability to protect intellectual property rights could seriously harm our business, operating results, and financial condition.In addition, the laws of certain foreign countries may not protect intellectual property rights to the same extent as do the laws of the United States.Our means of protecting our intellectual property rights in the United States or abroad may not be adequate to fully protect those intellectual property rights. Claims that we infringe upon the intellectual property rights of others could be costly to defend or settle. Litigation regarding intellectual property rights is common in the software industry.We expect that software technologies and services may be increasingly subject to third-party infringement claims as the number of competitors in our industry segment grows and the functionality of products and services in different industry segments overlaps.We may from time to time encounter disputes over rights and obligations concerning intellectual property.Although we believe that our intellectual property rights will be sufficient to allow us to market products and services without incurring third-party liability, third parties may bring claims of infringement against us.These claims may or may not have merit.Any litigation to defend against claims of infringement or invalidity could result in substantial costs and diversion of resources.Furthermore, a party making a claim could secure a judgment that requires us to pay substantial damages.A judgment could also include an injunction or other court order that could prevent us from selling products or services.Our business, operating results, and financial condition could be harmed if any of these events occurred. We are heavily dependent on our executive officers and technical personnel. We are dependent upon the continued participation and assistance of our key management and technical personnel, including David Hempstead, Chief Executive Officer, Chief Financial Officer, and President, and Antoinette Knapp, Deputy Chief Executive Officer and Vice President.We do not have and generally do not intend to acquire keyman life insurance on any of our executives.We will require the recruitment and retention of additional personnel, including technical advisors and management, and the development of additional expertise by existing management.The inability to acquire such services or to develop such expertise could have a material adverse effect on our operations. 8 We will need to hire and retain a number of key employees who may be difficult to find. Growth may require us to hire additional personnel, including software engineers, systems engineers, customer support personnel, marketing personnel, and operational personnel.Competition for these individuals is intense, and we may not be able to attract or retain additional highly qualified personnel in the future.The failure to attract, motivate, and retain such additional employees could seriously harm our business. Any substantial increase in sales will require skilled management of growth. As our operations expand, our success will depend on our ability to manage continued growth, including integration of our executive officers, directors, and consultants into an effective management and technical team; to formulate strategic alliances, joint ventures, or other collaborative arrangements with third parties; to commercialize and market our proposed products and services; and to monitor and manage these relationships on a long-term basis.If our management is unable to integrate these resources and manage growth effectively, the quality of our products and services, our ability to retain key personnel, and the results of our operations would be materially and adversely affected. If we provide software products that are unreliable, we could lose customers and revenues. Software products may contain unknown and undetected errors or performance problems.Many serious defects in software products are frequently found during the period immediately following introduction of new or enhancements to existing products.Although we will attempt to resolve all errors we believe our customers would consider serious, no technology is error-free.Undetected errors or performance problems may be discovered after customers begin using our products.This could result in lost revenues or delays in customer acceptance and could be detrimental to our reputation, which could harm our business, operating results, and financial condition. We will be exposed to the risk of product liability. The implementation of our business plan entails risks of product liability.We will seek to obtain product liability insurance, but there can be no assurance that we will be able to obtain such insurance or, if we are able to do so, that we will be able to do so at rates that will make it cost-effective.Any successful product liability claim made against us could substantially reduce or eliminate any economic return to us or our shareholders and could have a significant adverse impact on our future. If we become subject to service-related liability claims, they could be time-consuming and costly to defend. Because our customers will use our products and services for mission-critical applications in the medical and other fields, any errors, defects, or other performance problems could result in liability or financial or other damages to our customers.They could seek damages for losses from us that, if successful, could have a material adverse effect on our business, operating results, or financial condition.Although we intend for our agreements with customers to contain provisions designed to limit exposure to service-related liability claims, existing or future laws or unfavorable judicial decisions could negate these limitations of liability provisions.A service-related liability claim brought against us, even if unsuccessful, could be time-consuming, costly to defend, and harm our reputation. 9 We are authorized to issue substantial additional shares of stock, which would dilute the ownership of our stockholders. We have authorized 100,000,000 shares of common stock and 5,000,000 shares of preferred stock.Of these, 21,881,863 shares of common stock and 1,200,000 shares of preferred stock are issued and outstanding as of the date of this report.Our board of directors also has authority, without action or vote of the shareholders, to issue all or part of the authorized but unissued shares.Any such issuance will dilute the percentage ownership of shareholders and may further dilute the book value of the shares of common stock. Penny stock regulations will impose certain restrictions on resales of our securities, which may cause an investor to lose some or all of its investment. The Securities and Exchange Commission has adopted regulations that generally define a “penny stock” to be any equity security that has a market price (as defined) of less than $5.00 per share that is not traded on a national securities exchange or that has an exercise price of less than $5.00 per share, subject to certain exceptions.As a result, our common stock is subject to rules that impose additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse).For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase.Further, if the price of the stock is below $5.00 per share and the issuer does not have $2.0 million or more net tangible assets or is not listed on a registered national securities exchange, sales of such stock in the secondary trading market are subject to certain additional rules promulgated by the Securities and Exchange Commission.These rules generally require, among other things, that brokers engaged in secondary trading of penny stocks provide customers with written disclosure documents, monthly statements of the market value of penny stocks, disclosure of the bid and asked prices, and disclosure of the compensation to the broker-dealer and the salesperson working for the broker-dealer in connection with the transaction.These rules and regulations may affect the ability of broker-dealers to sell our common stock, thereby effectively limiting the liquidity of our common stock.These rules may also adversely affect the ability of persons that acquire our common stock to resell their securities in any trading market that may exist at the time of such intended sale. ITEM 1B.UNRESOLVED STAFF COMMENTS This item is not applicable to our company. ITEM 2.PROPERTIES Our principal executive offices are located at 1651 Alvin Ricken Drive, Pocatello Idaho, where we lease approximately 5,500 square feet of office space from an unrelated party at $1,700 per month on a month-to-month basis. ITEM 3.LEGAL PROCEEDINGS We are not a party to any material legal proceedings and no material legal proceedings have been threatened by us or, to the best of our knowledge, against us. ITEM 4.(REMOVED AND RESERVED) 10 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The following table sets forth for the periods indicated the high and low bid prices for our common stock as quoted under the symbol TDYS on the Over-The-Counter Bulletin Board until early 2011 and on the Over-The-Counter Quotation Board thereafter.Such quotations do not include commissions or retail mark-ups or mark-downs and may not represent actual transactions: Low High 2011: Second Quarter (through April 12) First Quarter 2010: Fourth Quarter Third Quarter Second Quarter First Quarter 2009: Fourth Quarter Third Quarter Second Quarter First Quarter On April 12, 2011, the closing price per share of our common stock on the Over-The-Counter Quotation Board was $0.02. We have never paid cash dividends on our common stock and do not anticipate that we will pay dividends in the foreseeable future.We intend to reinvest any future earnings to further expand our business.We estimate that, as of April 12, 2011, we had approximately 820 stockholders. Issuance of Series A Preferred Stock On November 12, 2009, the executive compensation committee consisting of our two independent directors approved the issuance of 600,000 SeriesA Preferred Stock to each of David W. Hempstead and Antoinette R. Knapp for services.Each share of SeriesA Preferred Stock is entitled to 100 votes, voting with the common stock as a single class, except when voting as a separate class is required by law, and to 1/20th of the dividends on common stock and in distributions in dissolution and liquidation.The stock was valued at $26,728 per recipient.See Note 6, Stockholders’ Equity, of the Notes to Consolidated Financial Statements. This transaction was effected in reliance on the exemption from registration set forth in Section 4(2) of the Securities Act for transactions not involving a public offering.The recipients of the stock are our officers, directors, and operating executives and are, therefore, accredited investors.The securities were acquired for investment and bear a restrictive legend.No cash proceeds were received by us for this issuance, and no underwriter participated in the transaction. 11 Issuance of Common Stock to Directors On December 28, 2009, we issued 150,000 shares of common stock to each of our two outside directors (300,000 total shares) for their services valued at the fair value on the date of grant of $16,800.We also granted 200,000 shares of common stock to our employees valued at the fair value on the date of grant of $11,200. These grants were effected in reliance on the exemption from registration set forth in Section 4(2) of the Securities Act for transactions not involving a public offering.The recipients of the stock are our outside directors, who are accredited investors, and our employees.The securities were acquired for investment and bear a restrictive legend.The transactions were effected through direct communications between the recipients and our executive officers.No cash proceeds were received by us in this issuance, and no underwriter participated in the transactions. ITEM 6.SELECTED FINANCIAL DATA This item is not applicable to our company. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited consolidated financial statements and notes to our financial statements included elsewhere in this report.This discussion contains forward-looking statements that involve risks and uncertainties.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors discussed elsewhere in this report. Certain information included herein contains statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act and Section21E of the Exchange Act, such as statements relating to our anticipated revenues, gross margin and operating results, future performance and operations, plans for future expansion, capital spending, sources of liquidity, and financing sources.Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future, and accordingly, such results may differ from those expressed in any forward-looking statements made herein.These risks and uncertainties include those relating to our liquidity requirements, the continued growth of the mobility software industry, the success of our product development, marketing and sales activities, vigorous competition in the software industry, dependence on existing management, leverage and debt service (including sensitivity to fluctuations in interest rates), domestic or global economic conditions, the inherent uncertainty and costs of prolonged arbitration or litigation, and changes in federal or state tax laws or the administration of such laws. Overview We optimize business and IT processes by utilizing systems engineering methodologies, strategic development, and integration to add efficiency and value to our customers’ business processes and to help our customers identify critical success factors in their business. 12 We provide business IT solutions to the healthcare industry.We are expanding our service offerings into select other professional industries as those markets develop and as we develop new applications for our integrated system of radio frequency identification (RFID) and software solutions for tracking, management, and diagnostic systems. Until the fourth quarter of 2009, we also were engaged in providing business IT solutions to the livestock segment through a variable interest subsidiary, Southfork Solutions, Inc., which is developing electronic livestock tracking systems, in which we had an approximately 40% and 39% interest at December 31, 2010 and 2009, respectively.Effective October 2009, we are no longer in management or financial control of this entity, although we continue to hold our approximately 40% minority interest.Effective September 30, 2009, we changed from the variable interest consolidation method of accounting for this entity to the cost method of accounting for this entity.See Note 8, Investments, of the Notes to Consolidated Financial Statements. Description of Expenses General and administrative expenses consist primarily of salaries and related costs for accounting, administration, finance, human resources, and information systems. Professional fees expenses consist primarily of fees related to legal, outside accounting, auditing, and investor relations services. Selling and marketing expenses consist primarily of advertising, promotional activities, trade shows, travel, and personnel-related expenses. Research and development expenses consist of payroll and related costs for software engineers, management personnel, and the costs of materials used by these employees in the development of new or enhanced product offerings. In accordance with Financial Accounting Standards Board, or FASB, Accounting Standards Codification (“ASC”) 985, “Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed,” development costs incurred in the research and development of new software products to be sold, leased, or otherwise marketed are expensed as incurred until technological feasibility in the form of a working model has been established.Internally generated, capitalizable software development costs have not been material to date.We have charged our software development costs to research and development expense in our statements of operations. Property and equipment are recorded at cost.Maintenance, repairs, and renewals that neither materially add to the value of the property nor appreciably prolong its life are charged to expense as incurred.Property and equipment are depreciated using the straight-line method over the estimated useful lives of the assets.Gains or losses on dispositions of property and equipment are included in the results of operations when realized. 13 Results of Operations Comparison of Years Ended December 31, 2010 and 2009 Revenues Our revenue was $672,755 and $867,341 for 2010 and 2009, respectively, representing a decrease of $194,586, or 22%, in 2010.The decrease in revenue in 2010 was due to the loss of our service contract with a regional hospital at the end of the second quarter of 2009 following a change in ownership and management at the hospital.After losing the contract, we reorganized and began to develop a new customer base, largely focused on the numerous critical access hospitals, clinics, and practices in the region. Cost of Revenue Our cost of revenue was $357,770 and $336,974 for 2010 and 2009, respectively, representing an increase of $20,796, or 6%, in 2010.The gross margin percentage on revenue was 47% and 61% for 2010 and 2009, respectively.The decrease in the gross margin percentage for 2010 was due to a higher percentage of revenue from hardware sales rather than from service sales.Hardware sales have a significantly lower profit margin than service sales. Although the net changes and percent changes with respect to our revenues and our cost of revenue for 2010 and 2009 are summarized above, these trends should not be viewed as a definitive indication of our future results. Operating Expenses General and Administrative — General and administrative expenses for our continuing operations, including noncash compensation expense, were $309,720 and $518,974 for 2010 and 2009, respectively, representing a decrease of $209,254, or 40%, in 2010.The decrease in our general and administrative expenses in 2010, as compared to 2009, reflects the decreased salary expenditures due to reduced staff in 2010, as well as our executives voluntarily forfeiting a majority of their salaries to conserve cash in 2010. Professional Fees — Professional fees expenses for our continuing operations, including noncash compensation expense, were $49,336 and $53,793 for 2010 and 2009, respectively, representing a decrease of $4,457, or 8%, in 2010.The decrease in our professional fees expenses from 2010, as compared to 2009, reflects streamlined filing and reporting processes we implemented in 2010. Selling and Marketing — Selling and marketing expenses for our continuing operations, including noncash compensation expense, were $131,063 and $112,035 for 2010 and 2009, respectively, representing an increase of $19,028, or 17%, in 2010.The increase in our selling and marketing expenses from 2010, as compared to 2009, reflects our increased focus on sales and marketing endeavors to build our new customer base after losing our service contract with a regional hospital at the end of the second quarter of 2009 following a change in ownership and management at the hospital. Researchand Development — Research and development expenses for our continuing operation, including noncash compensation expense, were $162,245 and $194,003 for 2010 and 2009, respectively, representing a decrease of $31,758, or 16%, in 2010.The decrease in research and development expenses in 2010, as compared to 2009, reflects the reduction of staff in 2010. 14 Interest expense was $63,046 and $30,946 in 2010 and 2009, respectively, an increase of $32,100, or 104%, in 2010.The increase in interest expense from 2010, as compared to 2009, reflects our increased use of credit lines and loans to cover our cash shortfalls in 2010. Liquidity and Capital Resources At December 31, 2010, our principal source of liquidity for our continuing operations consisted of $65,007 of cash, as compared to $123,784 of cash at December 31, 2009.In addition, our stockholders’ deficit was $746,619 at December31, 2010, compared to stockholders’ deficit of $431,147 at December 31, 2009, an increase in the deficit of $315,472. Our continuing operations used net cash of $165,001 during 2010, as compared to using $248,544 of net cash during 2009.The $83,543 decrease in the net cash used by our continuing operating activities during 2010 primarily resulted from reduced accounts receivable in 2010 compared to 2009. Investing activities for our continuing operations in 2010 used no net cash, as compared to $11,125 of net cash used during 2009.The decrease in net cash used was due to less computer equipment being purchased in 2010 as compared to 2009. Financing activities for our continuing operations provided $106,224 during 2010, compared to using net cash of $100,163 during 2009.The increase of $6,061 of net cash provided in financing activities was due to less notes principal payments relative to new notes payable in 2010, compared to 2009. We are focusing our efforts on increasing revenue while we explore external funding alternatives.We currently have contracts in place for future deliveries of our consulting services, our ChargeCatcher product, and other solutions that we believe will cover our minimum expenditures for operating costs and minimum installments due on our other indebtedness to nonaffiliates during the next 12 months.We expect that additional sales will enable us to increase our payments on indebtedness and support the development of other products.Although our independent auditors have expressed substantial doubt about our ability to continue as a going concern, we feel that our revenues are sufficient for our IT business solutions segment to continue as a going concern.However, in order to expand our product offerings, we expect that we will require additional investments and sales. As we continue development of new products and identify specific commercialization opportunities, we will focus on those product markets and opportunities for which we might be able to get external funding through joint venture agreements, strategic partnerships, or other direct investments. We have no significant contractual obligations or commercial commitments not reflected on our balance sheet as of this date. 15 Critical Accounting Policies We have identified the policies outlined below as critical to our business operations and an understanding of our results of operations.The list is not intended to be a comprehensive list of all of our accounting policies.In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States, with no need for management’s judgment in their application.The impact and any associated risks related to these policies on our business operations is discussed throughout Management’s Discussion and Analysis of Financial Condition and Results of Operations when such policies affect our reported and expected financial results.For a detailed discussion on the application of these and other accounting policies, see the notes to the December 31, 2010, consolidated financial statements.Note that our preparation of the consolidated financial statements requires us to make estimates and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of our consolidated financial statements, and the reported amounts of revenue and expenses during the reporting period.There can be no assurance that actual results will not differ from those estimates. Revenue Recognition Revenue from software licenses and related installation and support services is recognized when earned and realizable.Revenue is earned and realizable when persuasive evidence of an arrangement exists; services, if requested by the customers, have been rendered and are determinable; and ability to collect is reasonably assured.Amounts billed to customers prior to these criteria being met are deferred.Revenue from the sale of software is recognized when delivered to the customer or upon installation of the software if an installation contract exists.Revenue from post-contract telephone support service contracts is recognized as the services are provided, determined on an hourly basis. Revenue applicable to multiple-element fee arrangements is divided among the software, the installation, and post-contract support service contracts using vendor-specific objective evidence of fair value, as evidenced by the prices charged when the software and the services are sold as separate products or arrangements. Our AeroMD EMR software is provided as turnkey software that has been customized for specific medical specializations.We typically install the software at the customer’s location for a fee and charge the customer a monthly license fee, based on the number of operating workstations, under a one- or two-year usage agreement.The customer is entitled to all systems upgrades during the one- or two-year license.At the end of their contracts, customers may continue using AeroMD by entering into a new license with us.We also sell installation and post-contract telephone support service contracts on an hourly basis.We do not provide any rights of return or warranties on our AeroMD EMR software. Income Taxes We utilize the liability method of accounting for income taxes.Under the liability method, deferred tax assets and liabilities are determined based on temporary differences between financial reporting and tax bases of assets and liabilities and on the amount of operating loss carry-forwards, and are measured using the enacted tax rates and laws that will be in effect when the temporary differences and carry-forwards are expected to reverse.An allowance against deferred tax assets is recorded when it is more likely than not that such tax benefits will not be realized. 16 Recent Accounting Pronouncements There were no recent accounting pronouncements for the year ended December 31, 2010, that would have an impact on our financial position, results of operations, or cash flows. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities.” ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK This item is not applicable to our company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our consolidated financial statements, including the Report of Independent Registered Public Accounting Firm on our consolidated financial statements, are included beginning on page F-1 of this report, immediately following the signature page and supplemental information. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit to the Securities and Exchange Commission under the Exchange Act, is recorded, processed, summarized, and reported within the time periods specified by the Securities and Exchange Commission’s rules and forms, and that information is accumulated and communicated to our management, including our principal executive and principal financial officer (whom we refer to in this periodic report as our Certifying Officer), as appropriate to allow timely decisions regarding required disclosure.Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Our management evaluated, with the participation of our Certifying Officer, the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of December 31, 2010, pursuant to Rule13a-15(b) under the Exchange Act.Based upon that evaluation, our Certifying Officer concluded that, as of December 31, 2010, our disclosure controls and procedures were effective at the reasonable assurance level. 17 Management’s Report on Internal Control Over Financial Reporting Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles.There has been no change in our internal control over financial reporting during the year ended December31, 2010, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Our management, including our Certifying Officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of the controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. Our Certifying Officer conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, he concluded that our internal control over financial reporting was effective as of December 31, 2010. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. ITEM 9B.OTHER INFORMATION None. 18 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Name Age Title David W. Hempstead 47 Chairman of the Board, Chief Executive Officer, Chief Financial Officer, and President Antoinette R. Knapp 46 Deputy Chief Executive Officer, Vice President, Secretary/Treasurer, Chief Technology Officer, and Director Orville J. Hendrickson 86 Director and Member of Executive Compensation Committee Larry J. Ybarrondo 73 Director and Member of Executive Compensation Committee David Hempstead has served as our Chief Executive Officer, Chief Financial Officer, President, and Chairman of the Board since TetriDyn-Idaho’s inception, and assumed these positions with us upon consummation of our share exchange transaction with TetriDyn-Idaho.Mr. Hempstead sets our strategic direction and works closely with our management team, board of directors, and advisors on all aspects of our operations, from product development to marketing.He has 26 years of experience in management, accounting, financial forecasting, business development, marketing, and software design, development, and maintenance.Mr. Hempstead brings a unique blend of business and technical expertise to our team.He has capitalized on his diverse experience by frequently serving as the liaison between our technical and business divisions, enabling efficient and productive communication.Mr. Hempstead has been instrumental in the development of our many strategic alliances and in providing the vision and focus for the company.Education: BS, Accounting with Computer Science Minor, University of Idaho.We believe Mr. Hempstead contributes significantly to our board because of his management experience in software enterprises, financial background, and software and research experience, which enable him to provide strategic direction for our growth. Antoinette Knapp serves as our Deputy Chief Executive Officer, Vice President, Secretary/Treasurer, and a director.Ms. Knapp served as our Chief Technology Officer, Vice President, and a director since TetriDyn-Idaho’s inception and as its Secretary and Treasurer since May 2004, and assumed these positions with us upon consummation of our share exchange transaction with TetriDyn-Idaho.Ms. Knapp administers all of our corporate and finance activities.Ms. Knapp also directs our software development activities and coordinates product development with marketing and sales.Ms. Knapp has 26 years of experience in management, finance, software management, and software development.Ms. Knapp has also served as adjunct faculty for University of Idaho where she taught Computer Science courses.Education: MS, Computer Science, University of Idaho; BS, Applied Mathematics, University of Idaho.Ms. Knapp provides to our board of directors experience in software development and project management, as well as experience in financial statement preparation and regulatory reporting. 19 Orville J. Hendrickson was elected to TetriDyn-Idaho’s board of directors in July 2004, and became a director of ours upon consummation of our share exchange transaction with TetriDyn-Idaho; however, Mr. Hendrickson served as a valued advisor to TetriDyn-Idaho from its inception in providing contacts and advice in legal, accounting, technical, and business areas.Mr. Hendrickson serves on our board’s compensation committee.He is a retired Lieutenant Colonel for the United States Air Force and spent three years teaching Mechanical Engineering at the University of Washington.Mr. Hendrickson served for 38 years as Executive Vice President and 50% owner of Industrial Contractor, Inc., a specialty mechanical construction company that completed over $1 billion in today’s dollars of successful contracts and was the sixth company in America to receive the original Nuclear Construction ASME Stamp.Mr. Hendrickson continues to pursue new ventures by starting Productrade Insumos Organicos Occidente S de RL de CV, a Mexican enterprise, in which patented organic soil is developed, in addition to developing organic polymer that allows farmers to raise produce with 60% savings of the water required and with approximately 30% time savings from planting to maturity.Education: BS, Mechanical Engineering (with nine additional minors including Accounting and Mathematics), University of Washington.Mr. Hendrickson was chosen to become a director principally due to his decades-long experience as an executive in managing enterprises with large long-term private and government contracts and his entrepreneurship in starting new businesses. Larry J. Ybarrondo, Ph.D. was elected to TetriDyn-Idaho’s board of directors in July 2004, and became a director of ours upon consummation of our share exchange transaction with TetriDyn-Idaho.Dr. Ybarrondo serves on the board’s compensation committee.Dr. Ybarrondo founded and built SCIENTECH, Inc., a 1,200-person, national, high-technology engineering services company with offices in over 30 cities and six foreign countries.His work experience includes responsibility for operation of four nuclear reactor facilities, major advisory and programmatic roles for the U.S. Nuclear Regulatory Commission (NRC) and the U.S. Department of Energy (DOE), and a broad range of general management issues including planning, facility design, construction, fabrication, and modification.Customer responsiveness, excellence in performance, safety, training, maintenance, and total quality management were strongly emphasized in Dr. Ybarrondo’s work.Dr. Ybarrondo has over 30 years experience in the technological, operational, and managerial aspects of nuclear reactor technology.His experience has included senior management positions with a national laboratory organization, consulting to prestigious groups, and strategic, tactical, and operational planning for a diverse set of large and nationally significant projects.Education:Ph.D., Mechanical Engineering, Georgia Institute of Technology; MS, Mechanical Engineering, Northwestern University; BS, Mechanical Engineering, University of Detroit; Ten-Week Program for Senior Executives, Massachusetts Institute of Technology, Sloan Business School.We chose Mr. Ybarrondo to become a director principally because of his strong educational background in management, honed in decades of successful management of large technical enterprises and professional engineering service firms. Unless a director dies, resigns, or is removed earlier, each director serves at least two years or until the next annual meeting of shareholders, provided that each director will serve until such director’s successor is elected and qualified. David W. Hempstead and Antoinette R. Knapp are married. Board of Directors’ Committees Both Orville J. Hendrickson and Larry J. Ybarrondo are considered independent members of our board of directors under NASD Rule 4200(a)(15). 20 Our compensation committee is composed of Messrs. Hendrickson and Ybarrondo, our independent directors.Our board as a whole acts as the audit committee.Our board of directors has concluded that Mr. Hendrickson, an independent director, serves as the audit committee financial expert.Our board of directors does not have a separate nominating committee.The entire board acts as the nominating committee. Code of Ethics We have adopted a code of ethics that applies to all of our employees, including our executive officers, a copy of which is included as an exhibit to this report. Corporate Governance Matters We have not adopted any material changes to the procedures by which security holders may recommend nominees to our board of directors. ITEM 11.EXECUTIVE COMPENSATION The following table sets forth, for the last completed fiscal year, the dollar value of all cash and noncash compensation earned by any person that was our principal executive officer, or PEO, during the preceding fiscal year and each of our other two highest compensated executive officers earning more than $100,000 during the last fiscal year (together, the “Named Executive Officers”): Name and Principal Position Year Ended Dec. 31 Salary Bonus Stock Award(s) Option Awards ($) Non- Equity Incentive Plan Compen- sation Change in Pension Value and Non-Qualified Deferred Compen- sation Earnings ($) All Other Compen- sation ($)(2) Total ($) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) David W. Hempstead PEO Antoinette R. Knapp 83 Deputy PEO 83 Equivalent to the enterprise value as of the date of issue and multiplied by 1/20 for the total number of Series A Preferred Shares issued on November 12, 2009. Other compensation includes the value of fringe benefits including group life benefit and vehicle use benefit. Mr. Hempstead voluntarily forfeited payment of the amount by which his agreed salary of $108,000 exceeded the amount reported.We recognized a salary expense of $50,000 for Mr. Hempstead in 2010 with $43,689 accounted for as a contribution to capital. Ms. Knapp voluntarily forfeited payment of the amount by which her agreed salary of $96,000 exceeded the amount reported.We recognized a salary expense of $50,000 for Ms. Knapp in 2010 with $41,066 accounted for as a contribution to capital. Our employment agreements with Mr. Hempstead and Ms. Knapp engage them as at-will employees who we can terminate at any time, with or without cause.Both Mr. Hempstead and Ms. Knapp agree to maintain the confidentiality of company information, assign to us all of their inventions during employment, and not compete with us for three years after their employment by us terminates for any reason.Their annual compensation is determined annually by the compensation committee.Mr. Hempstead’s and Ms. Knapp’s 2009 and 2010 salaries were $108,000 and $96,000, respectively, per year, subject to adjustment by the board.However, Mr. Hempstead and Ms. Knapp voluntarily forfeited a portion of their 2009 and 2010 salaries to reduce our outgoing cash flow. 21 Outstanding Equity Awards at Fiscal Year-End The following table reflects outstanding stock option awards classified as exercisable and unexercisable as of December31, 2010, for each of the Named Executive Officers.The table also reflects unvested and unearned stock awards: Option Awards Stock Awards Name Number of Securities Underlying Unexer- cised Options (#) Exer- cisable(1) Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options(#) Option Exercise Price($) Option Expiration Date Number of Shares or Units of Stock Held That Have Not Vested(#) Market Value of Shares or Units of Stock That Have Not Vested($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested(#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested($) David W. Hempstead 4/25/2013 PEO 5/31/2012 Antoinette R. Knapp 4/25/2013 Deputy PEO 5/31/2012 (1)All of the foregoing options are fully vested and were unexercised at December 31, 2010. Directors’ Compensation No compensation was paid to non-employee directors who served on our board of directors in 2010.Directors who are employees are not compensated for their services. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth, as of April 12, 2011, the outstanding shares of common stock owned of record or beneficially by each person that owned of record, or was known by us to own beneficially, more than 5% of our issued and outstanding shares, and the name and share holdings of each director and all of the executive officers and directors as a group: Name of Person or Group Nature of Ownership Amount Percent Common Voting Equivalent Percent Principal Stockholders: Sawtooth Meadows, LP(1) Common Stock 56.1% 8.7% Options 61.7% Series A Preferred Stock(2) 22 Name of Person or Group Nature of Ownership Amount Percent Common Voting Equivalent Percent Directors: David W. Hempstead(1) Common Stock 56.1% Options 61.7% Series A Preferred Stock(2) Antoinette R. Knapp(1) Common Stock 56.1% Options 61.7% Series A Preferred Stock(2) Orville J. Hendrickson Common Stock * * Options * * 1.2% * Larry J. Ybarrondo Common Stock 2.2% * Options * * 2.6% * All Executive Officers and Directors as a Group (4 persons): Common Stock 59.1% Options 64.5% Series A Preferred Stock(2) 93.8% *Less than 1%. Consists of 25,920 shares and options to purchase 1,620,000 shares owned of record by David W. Hempstead; 25,920 shares and options to purchase 1,540,000 shares owned of record by Antoinette R. Knapp; 12,227,271 shares owned of record by Sawtooth Meadows, LP., and 600,000 shares of Series A Preferred Stock owned by each of David W. Hempstead and Antoinette R. Knapp.David W. Hempstead and Antoinette R. Knapp, husband and wife, are owners of, and control, Sawtooth Meadows, LP, and as such, each is deemed to be the beneficial owner of shares owned of record by Sawtooth Meadows, LP. Each share of Series A Preferred Stock is entitled to 100 votes per share, voting with the common stock as a single class, except when required to vote separately by law, and is equal to 1/20th of a share of common stock in the case of dividends and distributions in the event of dissolution and liquidation. 23 Equity Compensation Plans The following table provides information respecting our compensation plans (including individual compensation arrangements) under which our equity securities are authorized for issuance. Plan Category Number of Securities To Be Issued upon Exercise of Outstanding Options, Warrants and Rights (a) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (b) Number of Securities Remaining Available for Future Issuance under Equity Compensation Plans (excluding securities reflected in column (a))(c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders Total ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE The terms of the following transactions were not the result of arm’s-length negotiations. Working Capital Loan Guarantees On December 23, 2009, we borrowed an aggregate of $150,000 in separate loans from three programs administered by a regional economic development enterprise, the Southeast Idaho Council of Governments, Inc., to obtain additional working capital.The loans bear interest at 7% per annum and are repayable in 60 equal consecutive monthly payments of principal and interest amortized over a period of 120 months, with the entire unpaid balance due on the date the 60th monthly installment is due.The loans are secured by encumbrances of our equipment and inventory and are guaranteed by David W. Hempstead and Antoinette Knapp-Hempstead, executive officers, directors, and principal stockholders.Such guarantees are secured by personal property of the guarantors. Related-Party Loans During 2010, we borrowed an aggregate of $150,000 in three separate $50,000 loans to obtain additional working capital from two of our officers and directors, repayable pursuant to convertible promissory notes.The terms of each note are as follows: (a) no interest will accrue if the note is repaid within 60 days; (b) if the note is not repaid within 60 days, we are obligated to pay $5,000 for costs associated with securing the funds; (c) if the loan is repaid within one year, no annual interest rate will be charged; however, if the loan is not repaid within one year, the note will accrue interest at 6% per annum, beginning on the one-year anniversary date of the note; (d) the lenders are authorized to convert part or all of the note balance and accrued interest, if any, into our common stock at its fair value at any time while the note is outstanding; and (e) the loan’s due date for full repayment is December 31, 2013. 24 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES Audit Fees For our fiscal year ended December 31, 2010, we were billed approximately $24,285 for professional services rendered for the audit and reviews of our consolidated financial statements.For our fiscal year ended December 31, 2009, we were billed approximately $31,285 for professional services rendered for the audit and reviews of our consolidated financial statements. Audit Related Fees For our fiscal years ended December 31, 2010 and 2009, we did not incur any audit related fees. Tax Fees For our fiscal years ended December 31, 2010 and 2009, we were not billed for professional services rendered for tax compliance, tax advice, and tax planning. All Other Fees We did not incur any other fees related to services rendered by our principal accountant for the fiscal years ended December 31, 2010 and 2009. Audit and Non-Audit Service Preapproval Policy In accordance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder, the audit committee has adopted an informal approval policy that it believes will result in an effective and efficient procedure to preapprove services performed by the independent registered public accounting firm. Audit Services.Audit services include the annual financial statement audit (including quarterly reviews) and other procedures required to be performed by the independent registered public accounting firm to be able to form an opinion on our consolidated financial statements.The audit committee preapproves specified annual audit services engagement terms and fees and other specified audit fees.All other audit services must be specifically preapproved by the audit committee.The audit committee monitors the audit services engagement and may approve, if necessary, any changes in terms, conditions, and fees resulting from changes in audit scope or other items. Audit-Related Services.Audit-related services are assurance and related services that are reasonably related to the performance of the audit or review of our consolidated financial statements, which historically have been provided to us by the independent registered public accounting firm and are consistent with the Securities and Exchange Commission’s rules on auditor independence.The audit committee preapproves specified audit-related services within preapproved fee levels.All other audit-related services must be preapproved by the audit committee. Tax Services.The audit committee preapproves specified tax services that the audit committee believes would not impair the independence of the independent registered public accounting firm and that are consistent with Securities and Exchange Commission’s rules and guidance.The audit committee must specifically approve all other tax services. 25 All Other Services.Other services are services provided by the independent registered public accounting firm that do not fall within the established audit, audit-related, and tax services categories.The audit committee preapproves specified other services that do not fall within any of the specified prohibited categories of services. Procedures.All proposals for services to be provided by the independent registered public accounting firm, which must include a detailed description of the services to be rendered and the amount of corresponding fees, are submitted to the chairman of the audit committee and the Chief Financial Officer.The Chief Financial Officer authorizes services that have been preapproved by the audit committee.If there is any question as to whether a proposed service fits within a preapproved service, the audit committee chair is consulted for a determination.The Chief Financial Officer submits requests or applications to provide services that have not been preapproved by the audit committee, which must include an affirmation by the Chief Financial Officer and the independent registered public accounting firm that the request or application is consistent with the Securities and Exchange Commission’s rules on auditor independence, to the audit committee (or its chair or any of its other members pursuant to delegated authority) for approval. 26 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibit Number* Title of Document Location Item 3. Articles of Incorporation and Bylaws Articles of Incorporation of TetriDyn Solutions, Inc. dated May 15, 2006 Incorporated by reference from the current report on Form 8-K filed June 7, 2006. Bylaws of TetriDyn Solutions, Inc. adopted May 26, 2006 Incorporated by reference from the current report on Form 8-K filed June 7, 2006. Designation of Rights, Privileges, and Preferences of Series A Preferred Stock Incorporated by reference from the annual report on Form 10-K for the year ended December 31, 2009, filed March 31, 2010. Item 4. Instruments Defining the Rights of Security Holders, Including Debentures Specimen stock certificate Incorporated by reference from the current report on Form 8-K filed June 7, 2006. Item 10. Material Contracts Technology License Agreement, effective October 16, 2001, by Bechtel B WXT Idaho, LLC, and TetriDyn Solutions, Inc. Incorporated by reference from the current report on Form 8-K filed March 28, 2006. Lease Document between Idaho State University and TetriDyn Solutions, Inc. dated September 1, 2004 Incorporated by reference from the current report on Form 8-K filed March 28, 2006. Employment Agreement between TetriDyn Solutions, Inc. and David W. Hempstead dated January 21, 2006** Incorporated by reference from the current report on Form 8-K filed March 28, 2006. Employment Agreement between TetriDyn Solutions, Inc. and Antoinette R. Knapp dated January 21, 2006** Incorporated by reference from the current report on Form 8-K filed March 28, 2006. Amendment dated October 9, 2009, to Consulting Agreement dated July 17, 2007, with Southfork Solutions, Inc., also included Incorporated by reference from the quarterly report on Form 10-Q for the quarter ended September 30, 2009, filed November 10, 2009. Loan Agreement between TetriDyn Solutions, Inc., and Southeast Idaho Council of Governments, Inc., together with related promissory notes, dated December 23, 2009 Incorporated by reference from the annual report on Form 10-K for the year ended December 31, 2009, filed March 31, 2010. 27 Exhibit Number* Title of Document Location Promissory Note dated June 1, 2010 Incorporated by reference from the current report on Form 8-K filed June 2, 2010. Promissory Note dated August 12, 2010 Incorporated by reference from the quarterly report on Form 10-Q for the quarter ended June 30, 2010, filed August 16, 2010. Promissory Note dated December 22, 2010 Incorporated by reference from the current report on Form 8-K filed December 27, 2010. Promissory Note dated February 19, 2011 Incorporated by reference from the current report on Form 8-K filed February 25, 2011. Item 14. Code of Ethics TetriDyn Solutions, Inc., Code of Ethics Incorporated by reference from the annual report on Form 10-KSB for the year ended December 31, 2006, filed April 2, 2007. Item 16. Letter on Change of Certifying Accountant Letter from Hansen, Barnett & Maxwell to Securities and Exchange Commission Incorporated by reference from the current report on Form 8-K filed January 22, 2007. Item 21. Subsidiaries of the Small Business Issuer Schedule of subsidiaries This filing. Item 31. Rule 13a-14(a)/15d-14(a) Certifications Certification of Principal Executive Officerand Principal Financial Officer Pursuant to Rule 13a-14 This filing. Item 32. Section 1350 Certifications Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 This filing. * The number preceding the decimal indicates the applicable SEC reference number in Item 601, and the number following the decimal indicating the sequence of the particular document.Omitted numbers in the sequence refer to documents previously filed with the SEC as exhibits to previous filings, but no longer required. ** Identifies each management contract or compensatory plan or arrangement required to be filed as an exhibit, as required by Item 15(a)(3) of Form 10-K. 28 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TETRIDYN SOLUTIONS, INC. Date:April 13, 2011 By: /s/ David W. Hempstead David W. Hempstead, President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Dated: April 13, 2011 /s/ David W. Hempstead David W. Hempstead, Director Principal Executive Officer Principal Financial and Accounting Officer /s/ Antoinette R. Knapp Antoinette R. Knapp, Director /s/ Orville J. Hendrickson Orville J. Hendrickson, Director /s/ Larry J. Ybarrondo Larry J. Ybarrondo, Director SUPPLEMENTAL INFORMATION TO BE FURNISHED WITH REPORTS FILED PURSUANT TO SECTION 15(d) OF THE ACT BY REGISTRANTS WHICH HAVE NOT REGISTERED SECURITIES PURSUANT TO SECTION 12 OF THE ACT We will furnish to the Securities and Exchange Commission, at the same time that it is sent to stockholders, any proxy or information statement that we send to our stockholders in connection with our 2011 annual stockholders’ meeting. 29 TETRIDYN SOLUTIONS, INC. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 and 2009 TETRIDYN SOLUTIONS, INC. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets – December 31, 2010 and December 31, 2009 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2010 and 2009 F-3 Consolidated Statements of Stockholders’ Deficit for the Years Ended December 31, 2010 and 2009 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 F-5 Notes to Consolidated Financial Statements for the Years Ended December 31, 2010 and 2009 F-6 Webb & Company, P.A. Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: TetriDyn Solutions, Inc. and Subsidiary We have audited the accompanying consolidated balance sheets of TetriDyn Solutions, Inc. and Subsidiary (the “Company”) as of December 31, 2010 and December 31, 2009 and the related consolidated statements of operations, changes in stockholders’ deficit and cash flows for the two years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly in all material respects, the financial position of TetriDyn Solutions, Inc. and Subsidiary (the “Company”) as of December 31, 2010 and December 31, 2009 and the results of its operations and its cash flows for the two years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company had a net loss from continuing operations of $400,227 and used $165,001 of cash in operating activities for the year ended December 31, 2010. The Company had a working capital deficiency of $346,135 and a stockholders’ deficiency of $746,619 as of December 31, 2010.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida April 13, 2011 1501 Corporate Drive, Suite 150 Ÿ Boynton Beach, FL33426 Telephone: (561) 752-1721 Ÿ Fax: (561) 734-8562 www.cpawebb.com F-1 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, December 31, 2010 2009 ASSETS Current Assets Cash $ $ Accounts receivable, current portion Inventory Prepaid expenses Total Current Assets Property and Equipment, net Accounts receivable, net of current portion - Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Unearned revenue Notes payable, current portion Total Current Liabilities Long-Term Liabilities Notes payable, net of current portion Convertible note payable to related party - Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock - $0.001 par value Authorized: 5,000,000 shares Issued and outstanding: 1,200,000 shares and 1,200,000 shares, respectively Common stock - $0.001 par value Authorized: 100,000,000 shares Issued and outstanding: 21,881,863 shares and 21,881,863 shares, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ See the accompanying notes to consolidated financial statements. F-2 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, 2010 2009 Revenue $ $ Cost of Revenue Gross Profit Operating Expenses General and administrative Professional fees Selling and marketing Research and development Total Operating Expenses Net Loss from Operations Other Income (Expenses) Other Income (Expense) 61 64 Interest Income Interest Expense Total Other Income (Expenses) Net Loss from Continuing Operations before Provision for Income Taxes Provision for Income Taxes - - Net Loss from Continuing Operations Discontinued Operations Loss from Operations of Discontinued Subsidiary - Gain on Disposal of Discontinued Operations - Income from Discontinued Operations - Net Profit (Loss) $ $ Basic and Diluted Profit (Loss) Per Common Share Continuing operations $ $ Discontinued operations $ - $ Total Basic and Diluted Profit (Loss) Per Common Share $ $ Basic and Diluted Weighted-Average Common Shares Outstanding See the accompanying notes to consolidated financial statements. F-3 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT For the Years Ended December 31, 2010 and December 31, 2009 Additional Total Common Stock Preferred Stock Paid In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Deficit Balance, December 31, 2008 $ - $ - $ $ $ Issuance for executive services, $0.0445 per share, November 2009 - - - Issuance for outside director services, $0.056 per share, December 2009 - - - Issuance for employees' services, $0.056 per share, December 2009 - - - Net profit - Balance, December 31, 2009 In kind contribution of salaries - Net loss - Balance, December 31, 2010 $ 21,882 $ $ 2,895,085 $ $ See the accompanying notes to consolidated financial statements. F-4 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2010 2009 Restated Cash Flows from Operating Activities Net Profit (Loss) $ $ Less: Net profit from discontinued operations - Loss from Continuing Operations Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) operating activities from continuing operations: Depreciation Loss on disposal of asset - Common stock issued for services - Preferred stock issued for services - In kind contributions of services - Changes in operating assets and liabilities: Accounts receivable Inventory Prepaid expenses Accrued expenses Accounts payable Unearned revenue Net Cash Used in Operating Activities from Continuing Operations Net Cash Provided by Operating Activities from Discontinued Operations - Net Cash Used in Operating Activities Cash Flows from Investing Activities Purchase of property and equipment for continuing operations - Cash increase (decrease) due to deconsolidation of subsidiary - Net Cash Used in Investing Activities from Continuing Operations - Net Cash Provided by Investing Activities from Discontinued Operations - Net Cash Used in Investing Activities - Cash Flows from Financing Activities Proceeds from borrowing under related party convertible note payable - Proceeds from borrowing under notes payable - Principal payments on notes payable Net Cash Provided by Financing Activities from Continuing Operations Net Cash Provided by Financing Activities from Discontinued Operations - - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ - $ - Cash paid for interest expense and lines of credit $ $ Supplemental Noncash Investing and Financing: During the year ended December 31, 2010, the Company received from a former subsidiary inventory worth $63,432 and equipment worth $10,000, reducing the accounts receivable balance from the former subsidiary by $73,432 See the accompanying notes to consolidated financial statements. F-5 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Note 1 – Organization and Summary of Significant Accounting Policies Nature of Business – TetriDyn Solutions, Inc. (the “Company”), specializes in providing business information technology (IT) solutions to its customers.The Company optimizes business and IT processes by utilizing systems engineering methodologies, strategic planning, and system integration to add efficiency and value to its customers’ business processes and to help its customers identify critical success factors in their business. Principles of Consolidation – The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, an Idaho corporation also named TetriDyn Solutions, Inc. (“TetriDyn-Idaho”), and results of discontinued operations of its partially owned variable interest entity, Southfork Solutions, Inc., from January 1, 2009, through September 30, 2009.Intercompany accounts and transactions have been eliminated in consolidation. Business Segments – The Company has only one segment for 2010.For 2009, the Company’s services can be broadly classified into two principal segments: the business IT solutions segment and the livestock segment.The business IT solutions segment provides business IT solutions within the healthcare industry, although the segment is in the process of expanding the solutions to other select industries.The livestock segment was focused on providing business IT solutions specifically within the livestock industry.The Company’s involvement in the livestock segment ended in the fourth quarter of 2009 (see Note 8). Use of Estimates – In preparing financial statements in conformity with generally accepted accounting principles (GAAP), management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from these estimates. Cash and Cash Equivalents – For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. Revenue Recognition – Revenue from software licenses, related installation, and support services is recognized when earned and realizable.Revenue is earned and realizable when persuasive evidence of an arrangement exists; services, if requested by the customers, have been rendered and are determinable; and collectability is reasonably assured.Amounts received from customers prior to these criteria being met are deferred.Revenue from the sale of software is recognized when delivered to the customer or upon installation of the software if an installation contract exists.Revenue from post-contract support service contracts is recognized as the services are provided, determined on an hourly basis.The Company recognizes the revenue received for unused support hours under support service contracts that have had no support activity after two years.Revenue applicable to multiple-element fee arrangements is divided among the software, the installation, and post-contract support service contracts using vendor-specific objective evidence of fair value, as evidenced by the prices charged when the software and the services are sold as separate products or arrangements. F-6 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 The Company’s AeroMD EMR, electronic medical records software, is provided as turnkey software that has been customized for specific medical specializations.The Company installs the software at the customer’s location for a fee and charges the customer a monthly license fee, based on the number of operating workstations, under a one- or two-year usage agreement.The customer is entitled to all systems upgrades during the term of the agreement.At the end of their contracts, customers may continue using AeroMD by entering into a new license with the Company.The Company also sells installation and post-contract support service contracts on an hourly basis.The Company does not provide any rights of return or warranties on its AeroMD EMR software or on its support service contracts. Long-Lived Assets – The Company accounts for long-lived assets under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 350, “Accounting for Goodwill and Other Intangible Assets,” and FASB ASC Topic 360, “Accounting for Impairment or Disposal of Long-Lived Assets.”In accordance with FASB ASC Topic 350 and FASB ASC Topic 360, long-lived assets, goodwill, and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.For purposes of evaluating the recoverability of long-lived assets, goodwill, and intangible assets, the recoverability test is performed using undiscounted net cash flows related to the long-lived assets. Going Concern–The accompanying consolidated financial statements have been prepared on the assumption that the Company will continue as a going concern.As reflected in accompanying consolidated financial statements, the Company had a net loss of $400,227 and used $165,001 of cash in operating activities for the year ended December 31, 2010.The Company had a working capital deficiency of $346,135 and a stockholders’ deficiency of $746,619 as of December31, 2010.The ability of the Company to continue as a going concern is dependent on the Company’s ability to increase its sales and obtain external funding for its product development.The financial statements do not include any adjustments that may result from the outcome of this uncertainty. Income Taxes – The Company utilizes the liability method of accounting for income taxes.Under the liability method, deferred tax assets and liabilities are determined based on temporary differences between financial reporting and tax bases of assets and liabilities and on the amount of operating loss carryforwards, and are measured using the enacted tax rates and laws that will be in effect when the temporary differences and carryforwards are expected to reverse.An allowance against deferred tax assets is recorded when it is more likely than not that such tax benefits will not be realized. Fair Value of Financial Instruments – The carrying amounts of the Company’s current portion of accounts receivable, prepaid expenses, accounts payable, accrued liabilities, unearned revenue, notes payable, and related-party convertible note payable approximate fair value due to the relatively short period to maturity for these instruments. Property and Equipment – Property and equipment are recorded at cost.Maintenance, repairs, and renewals that neither materially add to the value of the property nor appreciably prolong its life are charged to expense as incurred.Property and equipment are depreciated using the straight-line method over the estimated useful life of the asset, which is set at five years for computing equipment and vehicles and seven years for office equipment.Gains or losses on dispositions of property and equipment are included in the results of operations when realized. F-7 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Inventory – Inventory is recorded at cost and the Company utilizes the First-In, First-Out (FIFO) cost flow method.Gains or losses on dispositions of inventory are included in the results of operations when realized. Stock-Based Compensation –On May 15, 2006, at a special shareholders’ meeting, the Company’s shareholders approved the 2006 Long-Term Incentive Plan under which up to 4,000,000 shares of common stock may be issued.The 2006 plan is to be administered either by the board of directors or by the appropriate committee to be appointed from time to time by such board of directors.Awards granted under the 2006 plan may be incentive stock options (“ISOs”) (as defined in the Internal Revenue Code), appreciation rights, options that do not qualify as ISOs, or stock bonus awards that are awarded to employees, officers, and directors that, in the opinion of the board or the committee, have contributed or are expected to contribute materially to the Company’s success.In addition, at the discretion of the board of directors or the committee, options or bonus stock may be granted to individuals that are not employees, officers, or directors, but contribute to the Company’s success. On June 17, 2009, at the Company’s annual shareholders’ meeting, the Company’s shareholders approved the 2009 Long-Term Incentive Plan under which up to 4,000,000 shares of common stock may be issued.The 2009 plan is to be administered either by the board of directors or by the appropriate committee to be appointed from time to time by such board of directors.Awards granted under the 2009 plan may be incentive stock options (“ISOs”) (as defined in the Internal Revenue Code), appreciation rights, options that do not qualify as ISOs, or stock bonus awards that are awarded to employees, officers, and directors that, in the opinion of the board or the committee, have contributed or are expected to contribute materially to the Company’s success.In addition, at the discretion of the board of directors or the committee, options or bonus stock may be granted to individuals that are not employees, officers, or directors, but contribute to the Company’s success. Equity instruments issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB ASC 505, “Share-Based Payment.”Emerging Issues Task Force, or EITF, Issue96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services,” defines the measurement date and recognition period for such instruments.In general, the measurement date is when either a: (a)performance commitment, as defined, is reached; or (b)the earlier of: (i)the non-employee performance is complete; or (ii)the instruments are vested.The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the EITF. Effective January 1, 2006, the Company adopted the provisions of FASB ASC 505 for its stock-based compensation plan.Under FASB ASC 505, all employee stock-based compensation is measured at the grant date, based on the fair value of the option or award, and is recognized as an expense over the requisite service, which is typically through the date the options or awards vest.The Company adopted FASB ASC 505 using the modified prospective method.Under this method, for all stock-based options and awards granted prior to January 1, 2006, that remain outstanding as of that date, compensation cost is recognized for the unvested portion over the remaining requisite service period, using the grant-date fair value measured under the original provisions of FASB ASC 505 for pro forma and disclosure purposes.Furthermore, compensation costs will also be recognized for any awards issued, modified, repurchased, or cancelled after January 1, 2006. F-8 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 As the result of adoption of FASB ASC 505, the Company recognized no compensation during the years ended December 31, 2010, and December 31, 2009 (see Note 6). Net Profit (Loss) Per Common Share – Basic and diluted net profit (loss) per common share is computed based upon the weighted-average stock outstanding as defined by FASB ASC 260, “Earnings Per Share.”As of December 31, 2010 and 2009, 3,465,000 and 3,497,000, respectively, of common share equivalents for granted stock options were antidilutive and not used in the calculation of diluted net loss per share.Additionally, as of December 31, 2010 and 2009, 5,000,000 and 0, respectively, of common share equivalents for convertible note payables were antidilutive and not used in the calculation of diluted net loss per share. Reclassifications – Certain amounts in the 2009 information have been reclassified to conform to the 2010 presentation.These reclassifications had no impact on the Company’s net loss or cash flows. Restatement – On October 5, 2010, the Company determined that it had not properly presented the disposal of its variable interest entity on the Consolidated Statements of Cash Flows under ASC 230-10-45-4, which requires the Company to classify the cash held by the variable interest entity upon deconsolidation as cash used in investment activities.As a result of this adjustment, the Company amended its Form 10-K for the year ended December 31, 2009.The adjustment did not have any effect on the Consolidated Statement of Operations or on the net income (loss) per share for the year ended December 31, 2009. Note 2 – Property and Equipment Property and equipment consist of the following as of December 31, 2010 and 2009: December 31, 2010 2009 Computer & office equipment $ $ Company vehicle Accumulated depreciation $ $ Depreciation expense during the years ended December 31, 2010 and 2009, was $15,351 and $13,636, respectively. Note 3 – Inventory The Company’s inventory is comprised of regular inventory and direct materials to be used in the manufacture of new products.The Company had inventory as of December 31, 2009, that consisted of one piece of equipment valued at $739.During the year ended December 31, 2010, the Company received computer chips in exchange for reduction of a former variable interest subsidiary’s debt to the Company by $63,432. F-9 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Note 4 – Notes Payable and Revolving Credit Agreements In February 2010, the Company paid the balance of $19,035 in full for its note payable to a bank that was due April 2010. Effective in June 2010, one economic development lender agreed to suspend all loan payments toward principal and interest for six months on two separate loans.The balances of the two loans were $27,045 and $145,132 as of December 31, 2010. Effective in July 2010, a separate economic development lender agreed to suspend all loan payments toward principal and interest for six months.The balance of the loan was $104,829 as of December 31, 2010. Notes payable are summarized as follows: December 31, December 31, 2010 2009 Note payable to third party, due in monthly payments of $2,000 through September 2015, bearing interest at 7% per annum, secured by a junior lien on all of the company's assets and shares of founders' common stock $ $ Note payable to third party, due in monthly payments of $979 through July 2013, bearing interest at 6.25% per annum, guaranteed by two shareholders, secured by liens on intangible software assets Note payable to third party, due in monthly payments of $1,742 through December 2014, bearing interest at 7.00% per annum, guaranteed by two shareholders secured by shareholders' personal property Note payable to third party, originally due in full September 2010, and extended during 2010 until October 2011, bearing interest up to 5.00%, unsecured Note payable to bank, bearing interest at 5.75%, originally due April 2009 and extended during 2009 until April 2010, guaranteed by two shareholders, secured by the shareholders' personal property - Line of credit agreements with a bank, interest at prime plus 3%, unsecured Note payable to credit union, bearing interest at 6.29%, due January 2013, guaranteed by two shareholders, secured by certain asset Total Notes Payable $ $ Less: Current Portion Long-Term Notes Payable $ $ F-10 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Annual maturities of notes payable as of December 31, 2010, were as follows: Years Ending December 31: $ Thereafter - Total $ Note 5 – Convertible Notes Payable to Related Party In June 2010, the Company borrowed $50,000 from two of its officers and directors, repayable pursuant to a convertible promissory note.The terms of the note are as follows: (a) no interest will accrue if the note is repaid within 60 days; (b) if the note is not repaid within 60 days, the Company is obligated to pay $5,000 for costs associated with securing the funds; (c) if the loan is repaid within one year, no annual interest rate will be charged; however, if the loan is not repaid within one year, the note will accrue interest at 6% per annum, beginning on the one-year anniversary date of the note; (d) the lenders are authorized to convert part or all of the note balance and accrued interest, if any, into the Company’s common stock at its fair value at any time while the note is outstanding; and (e) the loan’s due date for full repayment is December 31, 2013. In August 2010, the Company borrowed an additional $50,000 from two of its officers and directors, repayable pursuant to a convertible promissory note.The terms of the note are as follows: (a) no interest will accrue if the note is repaid within 60 days; (b) if the note is not repaid within 60 days, the Company is obligated to pay $5,000 for costs associated with securing the funds; (c) if the loan is repaid within one year, no annual interest rate will be charged; however, if the loan is not repaid within one year, the note will accrue interest at 6% per annum, beginning on the one-year anniversary date of the note; (d) the lenders are authorized to convert part or all of the note balance and accrued interest, if any, into the Company’s common stock at its fair value at any time while the note is outstanding; and (e) the loan’s due date for full repayment is December 31, 2013. In December 2010, the Company borrowed an additional $50,000 from two of its officers and directors, repayable pursuant to a convertible promissory note.The terms of the note are as follows: (a) no interest will accrue if the note is repaid within 60 days; (b) if the note is not repaid within 60 days, the Company is obligated to pay $5,000 for costs associated with securing the funds; (c) if the loan is repaid within one year, no annual interest rate will be charged; however, if the loan is not repaid within one year, the note will accrue interest at 6% per annum, beginning on the one-year anniversary date of the note; (d) the lenders are authorized to convert part or all of the note balance and accrued interest, if any, into the Company’s common stock at its fair value at any time while the note is outstanding; and (e) the loan’s due date for full repayment is December 31, 2013. F-11 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Note 6 – Stockholders’ Equity Common Stock – As of January 1, 2009, the Company had 21,381,863 common shares issued and outstanding. On June 17, 2009, at the Company’s annual shareholders’ meeting, the Company’s shareholders approved the 2009 Long-Term Incentive Plan under which up to 4,000,000 shares of common stock may be issued.The 2009 plan is to be administered either by the board of directors or by the appropriate committee to be appointed from time to time by such board of directors.Awards granted under the 2009 plan may be incentive stock options (“ISOs”) (as defined in the Internal Revenue Code), appreciation rights, options that do not qualify as ISOs, or stock bonus awards that are awarded to employees, officers, and directors that, in the opinion of the board or the committee, have contributed or are expected to contribute materially to the Company’s success.In addition, at the discretion of the board of directors or the committee, options or bonus stock may be granted to individuals that are not employees, officers, or directors, but contribute to the Company’s success. On December 28, 2009, the Company granted 150,000 shares of common stock to each of its outside directors (300,000 total shares) for their services valued at the fair value on the date of grant of $16,800.The Company also granted 200,000 shares of common stock to its employees valued at the fair value on the date of grant of $11,200. No options were granted in 2009 or 2010. A summary of the status of the Company’s stock options as of December 31, 2010, and the changes during the period ended are presented below: Weighted Average Fixed Options Shares Exercise Price Outstanding at beginning of year $ Expired Expired Outstanding at December 31, 2010 Exercisable at December 31, 2010 Weighted average exercise price of options granted to employees in the year endedDec. 31, 2010 $ - Exercise Price Number Outstanding at December 31, 2010 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at December31, 2010 Weighted Average Exercise Price $ $ F-12 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 A summary of the status of the Company’s stock options as of December 31, 2009, and the changes during the period ended are presented below: Weighted Average Fixed Options Shares Exercise Price Outstanding at beginning of year $ Expired Expired Outstanding at December 31, 2009 Exercisable at December 31, 2009 Weighted average exercise price of options granted to employees in the year endedDec. 31, 2009 $ - Exercise Price Number Outstanding at December 31, 2009 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at December31, 2009 Weighted Average Exercise Price $ $ Preferred Stock –On November 12, 2009, the Company’s Executive Compensation Committee, consisting of two independent directors, authorized the issuance of 600,000 shares Series A Preferred Stock to each of the Company’s executives (1,200,000 total shares) at a total value of $53,455.Each share of Series A Preferred Stock is entitled to 100 votes, voting with the common stock as a single class, except when voting as a separate class is required by law, and to 1/20 of the dividends on common stock and in distributions on dissolution and liquidation. Note 7 – Concentrations Sales – The Company had two customers that represented 17% and 13% of sales for the year ended December 31, 2010.The two customers were both regional critical access hospitals that purchased services, hardware, and software from the Company.The Company had one customer that represented 52% of sales for the year ended December 31, 2009.This customer was a regional hospital that contracted with the Company for IT consulting and management services.The agreement with the customer expired in 2009 and was not renewed. Accounts Receivable – The Company had four customers that represented 10%, 14%, 20%, and 36% of the accounts receivable for the year ended December 31, 2010.The 10% and 14% accounts receivables were for services and hardware and have both been paid in full in January 2011.The 20% and 36% accounts receivables are accounts that are on payment plans and are current on their payments.The Company had one customer that represented 93% of the accounts receivable for the year ended December 31, 2009.This accounts receivable was for engineering services provided to Southfork Solutions, Inc.The Company and Southfork reached a settlement agreement in which the accounts receivable were paid with a combination of cash, equipment, and inventory.(See Note 8.) F-13 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Note 8 – Investments Until the fourth quarter of 2009, the Company was engaged in providing business IT solutions to the livestock segment through a variable interest subsidiary, Southfork Solutions, Inc., which was developing electronic livestock tracking systems, in which the Company had an approximately 39% interest at December 31, 2009.Effective October 2009, the Company is no longer in management or financial control of this entity, although as of December 31, 2010, it holds an approximately 40% minority interest.Effective September 30, 2009, the Company changed from the variable interest consolidation method of accounting for this entity to the cost method of accounting for this entity. Note 9 – Income Taxes As of December 31, 2010, the Company has net operating loss carry-forwards of approximately $2,530,423 that expire, if not used, from 2022 through 2030.The valuation allowance at December 31, 2010, was $974,396.The net change in the valuation allowance for the year ended December 31, 2010, was a decrease of $349,024.The Company paid no income taxes during the years ended December 31, 2010 and 2009.Deferred tax assets and related valuation allowance were as follows at December 31, 2010 and 2009: December 31, 2010 2009 Unearned revenue $ $ Operating loss carry forwards Depreciation Other - - Total Deferred Income Tax Assets Valuation allowance Net Deferred Income Tax Asset $ - $ - The following is a reconciliation of the tax benefit of pretax loss at the U.S. federal statutory rate with the benefit from income taxes: For the Years Ended December 31, 2010 2009 Benefit at statutory rate (34%) $ $ Non-deductible permanent differences Change in valuation allowance State tax benefit, net of federal tax Benefit from Income Taxes $ - $ - F-15 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 Note 10 – Commitments and Contingencies In November 2009, the Executive Compensation Committee extended the annual salaries for the Chief Executive Officer and the Deputy Chief Executive Officer at $108,000 and $96,000, respectively, through calendar year 2010.However, Mr. Hempstead and Ms. Knapp voluntarily forfeited a portion of their 2009 and 2010 salaries to reduce the outgoing cash flow of the Company. In March 2011, the Executive Compensation Committee extended the annual salaries for the Chief Executive Officer and the Deputy Chief Executive Officer at $108,000 and $96,000, respectively, through calendar year 2011 and for subsequent calendar years until otherwise modified in subsequent Executive Compensation Committee resolution. Note 11 – Subsequent Event In February 2011, the Company borrowed $25,000 from two of its officers and directors, repayable pursuant to a convertible promissory note.The terms of the note are as follows: (a) no interest will accrue if the note is repaid within 60 days; (b) if the note is not repaid within 60 days, the Company is obligated to pay $2,500 for costs associated with securing the funds; (c) if the loan is repaid within one year, no annual interest rate will be charged; however, if the loan is not repaid within one year, the note will accrue interest at 6% per annum, beginning on the one-year anniversary date of the note; (d) the lenders are authorized to convert part or all of the note balance and accrued interest, if any, into the Company’s common stock at its fair value at any time while the note is outstanding; and (e) the loan’s due date for full repayment is December 31, 2014. F-16
